Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the words “the expected data” should be rewritten as “the expected sensor data”.
The foregoing changes are required to correct antecedent basis, clerical and/or grammatical errors.  Examiner will examine the merits of the claims based on applying the above changes. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Buchmueller et al. (US 10,053,236).
Regarding claim 1, Buchmueller teaches a method comprising: determining an operational condition associated with an unmanned aerial vehicle (UAV); (see Buchmueller at col. 6 lines 24-47 which discloses that conditions or deficiencies such as such as microfractures, cracks, fractured fasteners, corrosions, fatigue, or other adverse conditions exist on an aerial vehicle may be assessed with respect to structural components, control surfaces, motors or rotors or appurtenances such as landing gear; see Buchmueller at col. 7 lines 13-38 which discloses that an aerial vehicle may be configured to capture and store a variety of information or data regarding vibrations or other acoustic energies that are generated or encountered during flight, and that such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions (e.g., temperatures, pressures, humidities, wind speeds and directions), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, or surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment.)
and responsive to determining the operational condition, causing the UAV to perform a pre- flight check, wherein the pre-flight check comprises: hovering the UAV above a takeoff location; (see Buchmueller at Fig. 1B which illustratively depicts aerial vehicle hovering above a takeoff location; see Buchmueller at col. 3 lines 20-25 which discloses that testing facility 140 includes a landing pad 145, and a plurality of sensors aligned within an operating range of the landing pad 145, including a pair of acoustic sensors (e.g., microphones) 152-1, 152-2 and a pair of imaging devices 154-1, 154-2 (e.g., digital cameras); see Buchmueller at col. 18 lines 26-36 which discloses that [a]s is discussed above, the automated inspection systems and methods disclosed herein may be performed on any type of aerial vehicle, and based on automated testing sequences that operate each of the rotors, motors, engines, control surfaces or other aspects of the aerial vehicle within a field of view and/or an acoustic range of one or more sensors, and that referring to FIGS. 4A through 4C, views of aspects of one system 400 for automated aerial vehicle inspections in accordance with embodiments of the present disclosure are 35 shown.  Buchmueller further discloses that as is shown in FIG. 4A, an aerial vehicle 410 is shown on a landing area 445 at a testing facility 440; see Buchmueller at col. 25 lines 9-25 in conjunction with Fig. 8, which discloses an aerial vehicle 810 is shown as passing over the range 845 as the aerial vehicle 810 returns to the testing facility 840, e.g., while completing a mission, and that alternatively, the aerial vehicle 810 may pass over the range 845 as the aerial vehicle 810 departs from the testing facility, e.g., while beginning a mission.  Buchmueller at Fig. 8 illustratively depicts vehicle 810 hovering over takeoff location as testing data is captured by acoustic and imaging sensors 852, 854.  Buchmuller at col. 25 lines 9-25 further discloses that testing data that is captured by acoustic sensors and/or a plurality of imaging devices of the range 845 may be evaluated and that those of ordinary skill in the pertinent arts will recognize that in addition to testing data captured by the acoustic sensors 852-1, 852-2, 852-3, 852-4 and the imaging devices 854-1, 854-2, 854-3, 854-4 of the range 845, testing data captured by one or more sensors onboard the aerial vehicle 810 may also be used to determine whether the aerial vehicle 810 requires any maintenance, repairs or further inspections, or whether the aerial vehicle 810 may be cleared for its next mission.  Examiner maps the aerial vehicle passing over the range 845 to the UAV hovering over a takeoff location.  Examiner notes that based on an evaluation of the captured testing data obtained by the acoustic sensor and/or plurality of imaging devices, further inspections, repairs, and/or maintenance may be required.  Examiner notes that the evaluation performed by the acoustic sensors and/or plurality of imaging devices corresponds to a pre-flight check before the aerial vehicle is cleared for its next mission.  Examiner notes that the testing data acquired while the aerial vehicle is hovering over the landing or takeoff area corresponds to performing a pre-flight check before the next mission of the aerial vehicle.)
while hovering the UAV, moving one or more controllable components of the UAV in accordance with a predetermined sequence of movements; (see Buchmueller at col. 18 line 64 to col. 19 line 21 which discloses that upon an arrival of the aerial vehicle 410 at the landing area 445, or at any other time between phases of operation of the aerial vehicle 410, the aerial vehicle 410 may be operated according to a testing sequence, e.g., independently and/or in tandem, within an acoustic range of the microphone 452 and a field of view of the imaging device 454, and that, for example, as is shown in FIG. 4B, the motor 413 may cause the rotor 415 to rotate, and acoustic data 453-1 (e.g., sound pressure levels and/or frequency spectrums) and imaging data 455-1 (e.g., a series of images, preferably captured at high frame rates) may be captured from the aerial vehicle 410 in general, and from the motor 413 and the rotor 415 in particular, as the motor 413 and the rotor 415 are operating at any range of operational 10 speeds.  Buchmueller further states that similarly, as is also shown in FIG. 4B, acoustic data 453-2 and imaging data 455-2 are captured during operation of the aileron 417-2, while acoustic data 453-3 and imaging data 455-3 are captured during the operation of the aileron 417-1, and acoustic data 453-4 and imaging data 455-4 are captured during the operation of the rudder 419.  The acoustic data 453-1, 453-2, 453-3, 453-4 and the imaging data 455-1, 455-2, 455-3, 455-4 may, once captured, be transferred to one or more servers 442 associated with the testing facility 440, e.g., in the same physical location, or in one or more alternate or virtual locations, such as in a "cloud" based environment.  Examiner notes that operation of the aileron and rudder corresponds to moving one or more controllable components of the UAV.  Examiner notes that the testing sequence corresponds to a predetermined sequence of movements.)
obtaining, by one or more sensors of the UAV, sensor data indicative of a flight response of the UAV to moving the one or more controllable components while hovering the UAV; (see Buchmueller at col. 19 lines 11-22 which discloses that acoustic data 453-2 and imaging data 455-2 are captured during operation of the aileron 417-2, while acoustic data 453-3 and imaging data 455-3 are captured during the operation of the aileron 417-1, and acoustic data 453-4 and imaging data 455-4 are captured during the operation of the rudder 419. The acoustic data 453-1, 453-2, 453-3, 453-4 and the imaging data 455-1, 455-2, 455-3, 455-4 may, once captured, be transferred to one or more servers 442 associated with the testing facility 440, e.g., in the same physical location, or in one or more alternate or virtual locations, such as in a "cloud" based environment.  Examiner maps the operation of the aileron and the operation of the rudder to moving the one or more controllable components.  Examiner maps the acoustic data and imaging data that are captured to the recited sensor data.)
comparing the sensor data to expected sensor data associated with an expected flight response to the predetermined sequence of movements while hovering the UAV; and based on comparing the sensor data to the expected sensor data, evaluating performance of the UAV (see Buchmueller at col. 19 lines 23-37 which discloses that [u]sing the one or more servers 442, the acoustic data 453-1, 453-2, 453-3, 453-4 and the imaging data 455-1, 455-2, 455-3, 455-4 are processed to determine whether any of the data is out-of-specification or otherwise indicates that maintenance, repairs or further inspections may be required.  Buchmueller further discloses that, for example, in some embodiments, spectral densities of measured accelerations, including linear accelerations, angular accelerations, or both linear and angular accelerations, may be compared to a baseline or predicted signature, and any deviations between the spectral densities and the baseline or predicted signature may indicate that the aerial vehicle 410 requires maintenance, repairs or further inspections as a whole, or that one or more specific elements of the aerial vehicle 410 require maintenance, repairs or further inspections.)
	Regarding claim 2, Buchmueller teaches the method of claim 1, further comprising: based on evaluating performance of the UAV, causing the UAV to perform a flight operation. (see Buchmueller at col. 20 lines 63-66 which discloses that [a]fter initial testing of the aerial vehicle has been completed, and the initial signature has been generated thereby, the process advances to box 540, where the aerial vehicle departs for a mission, e.g., with a payload of one or more objects.  Examiner maps mission to flight operation.)
	Regarding claim 3, Buchmueller teaches the method of claim 1, further comprising: based on evaluating performance of the UAV, causing the UAV to return to the takeoff location and scheduling maintenance of the UAV (see Buchmueller at col. 19 lin 62 to col. 20 line 1 which discloses that where data regarding accelerations or vibrations or all or portions of an aerial vehicle is measured during operations or testing, a spectral density of the measured data and/or the accelerations or vibrations may be compared to a baseline signature generated following an initial execution of the predetermined testing sequence prior to initiating operations with the aerial vehicle; also, see Buchmueller at col. 21 lines 34-57 which discloses that if the signature is not consistent with the initial signature, however, then the process advances to box 590, where the aerial vehicle is blocked from performing additional missions, and the process ends.  Examiner notes that Buchmueller teaches that the aerial vehicle is blocked or prevented from taking its next mission.)
	Regarding claim 4, Buchmueller teaches the method of claim 1, wherein the pre-flight check further comprises maintaining at least one of a position or an orientation of the UAV along at least one axis while moving the one or more controllable components, and wherein the expected sensor data comprises values corresponding to a stable orientation of the UAV while hovering (see Buchmueller at col. 2 lines 47-54 which discloses that the predetermined testing sequence may call for operating each of the motors individually or collectively, or in one or more combinations, and at operating speeds that may be varied gradually or suddenly, and that likewise, any control surfaces or other structural components may also be operated individually or collectively, or in any combinations, within predetermined ranges or limits associated with such surfaces or components; see Buchmueller at col. 2 line 60 to col. 3 line 14 which discloses that data may be used along with operational data recorded during the mission to determine whether the aerial vehicle is operating safely and sufficiently, and may thus be cleared for its next mission, or whether the aerial vehicle requires maintenance, repairs or further inspection, and is to be blocked from its next mission; see Buchmueller at col. 20 lines 25-32 which discloses that any acoustic sensors, imaging devices, gyroscopes, accelerometers, magnetometers or other sensors provided on the aerial vehicle or at the testing facility may remain operating and capturing data while the various motors, rotors, rudders, elevators, stabilizers, spoilers, ailerons, flaps or slats on the aerial vehicle are operated either individually or in tandem.  Examiner notes that operating each of the motors individually or in one or more combinations corresponds to maintaining a position while moving the one or more controllable components.  Examiner notes that for the testing to be accomplished for each of the motors individually, the UAV must be in a stable orientation.)
	Regarding claim 6, Buchmueller teaches the method of claim 1, wherein determining the operational condition associated with the UAV comprises detecting an environmental condition associated with flight performance of the UAV, and wherein causing the UAV to perform the pre-flight check comprises causing the UAV to perform the pre-flight check responsive to detecting the environmental condition (see Buchmueller at col 6 lines 48-54 which discloses that the systems and methods of the present disclosure are directed to performing inspections of aerial vehicles on an
automatic and continuous basis while transitioning between different phases of an aerial vehicle's operation; see Buchmueller at col. 7 lines 13-30 which discloses that the systems and methods disclosed herein may determine whether aerial vehicles require maintenance based on information or data captured during phases of operation, and also between phases of operation, of the aerial vehicle. For example, an aerial vehicle may be configured to capture and store a variety of information or data regarding vibrations or other acoustic energies that are generated or encountered during flight.  Such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions ( e.g., temperatures, pressures, humidities, wind speeds and directions), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, or surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment.  Such information or data may also include intrinsic information or data, e.g., information or data relating to the aerial vehicle itself, such as operational characteristics ( e.g., dynamic attributes such as altitudes, courses, speeds, rates of climb or descent, turn rates, or accelerations; or physical attributes such as dimensions of structures or frames, numbers of propellers or motors, operating speeds of such motors) or tracked positions (e.g., latitudes and/or longitudes) of the aerial vehicles when the acoustic energies are generated or encountered.  Examiner notes that determining whether aerial vehicles require inspections /maintenance or pre-flight checks between phases of the aerial vehicle’s operation, such as between missions, may be based on information or data captured, such as environmental conditions.)
	Regarding claim 7, Buchmueller teaches the method of claim 6, wherein detecting the environmental condition comprises detecting a wind speed that is greater than or equal to a threshold wind speed (see Buchmueller at col. 7 lines 20-29 which discloses that such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions ( e.g., temperatures, pressures, humidities, wind speeds and directions), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, or surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment; see Buchmueller at col. 23 lines 54-63 which discloses that the testing facility may determine whether the aerial vehicle is operating normally, and in accordance with a transit plan, or whether the aerial vehicle has encountered one or more intrinsic or extrinsic faults or unexpected conditions, or is otherwise operating in an aberrant or erratic manner, and whether the operating data is satisfactory is determined, e.g., by comparison to one or more thresholds or ranges, or operating histories for the aerial vehicle in general, or for a specific environment in which the aerial vehicle is operating.)
	Regarding claim 8, Buchmueller teaches the method of claim 6 wherein detecting the environmental condition comprises detecting a change in one or more of moisture level, temperature, or wind speed since a most recent flight operation of the UAV (see Buchmueller at col. 7 lines 20-29 which discloses that such information or data may include, but is not limited to, extrinsic information or data, e.g., information or data not directly relating to the aerial vehicle, such as environmental conditions ( e.g., temperatures, pressures, humidities, wind speeds and directions), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, or surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment; see Buchmueller at col. 23 lines 54-63 which discloses that the testing facility may determine whether the aerial vehicle is operating normally, and in accordance with a transit plan, or whether the aerial vehicle has encountered one or more intrinsic or extrinsic faults or unexpected conditions, or is otherwise operating in an aberrant or erratic manner, and whether the operating data is satisfactory is determined, e.g., by comparison to one or more thresholds or ranges, or operating histories for the aerial vehicle in general, or for a specific environment in which the aerial vehicle is operating.  Examiner notes that comparing operating histories of the environmental condition, such as wind speeds, corresponds to detecting a change in wind speed since a most recent flight operation.)
Regarding claim 10, Buchmueller teaches the method of claim 1, wherein determining the operational condition comprises determining that maintenance has been performed in the UAV between a most recent flight operation of the UAV and a current time (see Buchmueller at col. 2 line 60 to col. 3 line 13 which discloses determining whether the aerial vehicle requires maintenance and is to be blocked from its next mission; see Buchmueller at col. 4 lines 13-20 in conjunction with Fig. 1D which discloses that servers 142 may determine whether the aerial vehicle 110 requires maintenance, repairs or further inspections based on a modal analysis of acoustic data or imaging data captured using the acoustic sensors 152-1, 152-2 or the imaging devices 154-1, 154-2, or any data captured by other sensors provided aboard the aerial vehicle 110 or at the testing facility 140 (not shown); see Buchmueller at Fig. 1D which discloses server 142 indicating whether maintenance is required and that a next flight mission is BLOCKED or whether the next flight is OK (CLEARED); also, see Buchmueller at col. 25 lines 9-25 in conjunction with Fig. 8, which discloses an aerial vehicle 810 is shown as passing over the range 845 as the aerial vehicle 810 returns to the testing facility 840, e.g., while completing a mission, and that alternatively, the aerial vehicle 810 may pass over the range 845 as the aerial vehicle 810 departs from the testing facility, e.g., while beginning a mission. Examiner notes that since the servers determine, prior to each flight mission, whether maintenance is required corresponds to determining that maintenance has been performed between a most recent flight operation and a current time.)
Regarding claim 11, Buchmueller teaches the method of claim 1, wherein determining the operational condition comprises: comparing one or more in-flight parameter values of the UAV from a most recent flight to expected in-flight parameter values; and determining a potential failure condition based on a difference between the one or more in-flight parameter values and the expected in-flight parameter values being greater than or equal to a threshold difference (see Buchmueller at col. 4 lines 4-20 which discloses that after the sequence of testing evolutions is completed, either in whole or in part, information or data captured by sensors provided onboard the aerial vehicle 110 during prior operations (e.g., one or more missions that preceded the sequence of testing evolutions) and information or data captured by both onboard sensors and ground-based sensors during the sequence of testing evolutions may be uploaded to one or more servers 142 associated with the testing facility 140, e.g., over a network 180, by wireless or wired connections, that the servers 142 may determine whether the aerial vehicle 110 requires maintenance, repairs or further inspections based on a modal analysis of acoustic data or imaging data captured using the acoustic sensors 152-1, 152-2 or the imaging devices 154-1, 154-2, or any data captured by other sensors provided aboard the aerial vehicle 110 or at the testing facility 140 (not shown).  Also, see Buchmueller at col. 23 which discloses that the testing facility performs one or more diagnostic operations on the operating data received from the aerial vehicle, and that, for example, the testing facility may determine whether the aerial vehicle is operating normally, and in accordance with a transit plan, or whether the aerial vehicle has encountered one or more intrinsic or extrinsic faults or unexpected conditions, or is otherwise operating in an aberrant or erratic manner. At box 730, whether the operating data is satisfactory is determined, e.g., by comparison to one or more thresholds or ranges, or operating histories for the aerial vehicle in general, or for a specific environment in which the aerial vehicle is operating.)
Regarding claim 12, Buchmueller teaches the method of claim 11, wherein the expected in-flight parameter values are different from the expected sensor data of the pre-flight check (see Buchmueller at col. 4 lines 4-20 which discloses that after the sequence of testing evolutions is completed, either in whole or in part, information or data captured by sensors provided onboard the aerial vehicle 110 during prior operations (e.g., one or more missions that preceded the sequence of testing evolutions) and information or data captured by both onboard sensors and ground-based sensors during the sequence of testing evolutions may be uploaded to one or more servers 142 associated with the testing facility 140, e.g., over a network 180, by wireless or wired connections, that the servers 142 may determine whether the aerial vehicle 110 requires maintenance, repairs or further inspections based on a modal analysis of acoustic data or imaging data captured using the acoustic sensors 152-1, 152-2 or the imaging devices 154-1, 154-2, or any data captured by other sensors provided aboard the aerial vehicle 110 or at the testing facility 140 (not shown); see Buchmueller at col. 23 which discloses that the testing facility performs one or more diagnostic operations on the operating data received from the aerial vehicle, and that, for example, the testing facility may determine whether the aerial vehicle is operating normally, and in accordance with a transit plan, or whether the aerial vehicle has encountered one or more intrinsic or extrinsic faults or unexpected conditions, or is otherwise operating in an aberrant or erratic manner. At box 730, whether the operating data is satisfactory is determined, e.g., by comparison to one or more thresholds or ranges, or operating histories for the aerial vehicle in general, or for a specific environment in which the aerial vehicle is operating.  Examiner notes that the operating data received from onboard sensors of the aerial vehicle is compared to the data obtained from ground based sensors during the sequence of testing evolutions.  Examiner notes that encountering one or more intrinsic or extrinsic faults or unexpected conditions corresponds to when expected in-flight parameter values are different from the expected sensor data of the pre-flight check.)
Regarding claim 13, Buchmueller teaches the method of claim 1, wherein the pre-flight check further comprises: while hovering the UAV, identifying a visual feature in an environment surrounding the UAV; and confirming a location of the UAV based on identifying the visual feature (see Buchmueller at col. 2 lines 20-25 in conjunction with Figs. 1A-1D which discloses a landing pad 145; see Buchmueller at Figs. 1A-1D which illustratively depicts a location marker (i.e., a visual feature) in the center of the landing pad and various imaging devices 154 positioned at the testing facility 140.  Examiner notes that the aerial vehicle confirms, by way of using its environmental/operational sensors and/or by way of the testing facility’s imaging devices, the location of the location marker before it is able to land on the location marker (i.e., the visual feature).)
Regarding claim 14, Buchmueller teaches the method of claim 1, wherein moving one or more controllable components of the UAV in accordance with the predetermined sequence of movements comprises rotating one or more rotors of the UAV to apply a force-induced vibration on the UAV, wherein the sensor data comprises a vibration profile of the UAV in response to the force-induced vibration, and wherein the expected sensor data comprises an expected vibration profile of the UAV in response to the force-induced vibration (see Buchmueller at col. 6 lines 24-31 which discloses that aerial vehicles are typically evaluated from time to time for failures or deficiencies in materials and components, and that because aerial vehicles commonly radiate noise and/or other vibrations in response to thrust or lift forces, flow conditions, impacts or other adverse events, aerial vehicles must be routinely inspected to properly assess risks of failure of a specific component, of the aerial vehicle as a whole, or of aerial vehicles in a fleet; see Buchmueller at col. 6 lines 31-36 which further discloses that rotors may be assessed with respect to conditions or deficiencies; see Buchmueller at col. 8 lines 1-14 which discloses that modal analyses may be used to represent any type of vibration or other dynamic activity, e.g., using data obtained from operations or testing, to obtain a definitive description of a response of a structure to forces, thereby resolving the vibration or dynamic activity into a set of simple mode shapes with individual frequency and damping parameters.  Buchmueller discloses that this description may be represented qualitatively or quantitatively, e.g., as a signature associated with a structure, which can be evaluated against design specifications or other criteria, and that the description of the response may also be used to construct the modal model, which may itself be used to evaluate effects of operations on the structure, or to predict how the structure will perform and/or respond to changed operating conditions.  Buchmueller at col. 8 lines 22-29 further discloses that vibrations and/or other phenomena may be representative of the data captured during the testing of one or more powered elements on the ground and may be provided to one or more machine learning algorithms or functions in order to determine whether the aerial vehicle is operating in a satisfactory or consistent manner.  Examiner notes that the vibration activity using data obtained from testing corresponds to the forced-induced vibration.  Examiner maps signature or mode shape associated with modal analysis to the recited vibration profile.)
Regarding claim 15, Buchmueller teaches the method of claim 14, wherein the force-induced vibration comprises a changing frequency of vibrations, and wherein the expected vibration profile comprises an expected vibration profile of the UAV in response to the changing frequency of vibrations (see Buchmueller at col. 6 lines 5-24 which discloses emitted sounds comprising either discrete frequencies classified as narrowband noise or tonals and conversely, bands of frequencies or broadband noise; Buchmueller further discloses that some machines or sound sources may emit sounds that are combinations of narrowband noise and broadband noise, e.g., sounds that have component energy levels that are concentrated about one or more discrete frequencies and also across entire frequency spectra; see Buchmueller at col 19 lines 2-37 which discloses that the motor 413 may cause the rotor 415 to rotate, and acoustic data 453-1 (e.g., sound pressure levels and/or frequency spectrums) and imaging data 455-1 (e.g., a series of images, preferably captured at high frame rates) may be captured from the aerial vehicle 410, and that the acoustic data 453-1, 453-2, 453-3, 453-4 and the imaging data 455-1, 455-2, 455-3, 455-4 are processed to determine whether any of the data is out-of-specification or otherwise indicates that maintenance, repairs or further inspections may be required.  For example, in some embodiments, spectral densities of measured accelerations, including linear accelerations, angular accelerations, or both linear and angular accelerations, may be compared to a baseline or predicted signature, and any deviations between the spectral densities and the baseline or predicted signature may indicate that the aerial vehicle 410 requires maintenance, repairs or further inspections as a whole, or that one or more specific elements of the aerial vehicle 410 require maintenance, repairs or further inspections.)
Regarding claim 16, Buchmueller teaches the method of claim 1, wherein the pre-flight check further comprises: prior to hovering the UAV, and while the UAV is contacting a takeoff surface of the takeoff location, pulsing each rotor on the UAV; obtaining movement data indicative of the UAV moving responsive to pulsing each rotor; and comparing the movement data to a threshold movement level, wherein hovering the UAV comprises hovering the UAV responsive to determining that the movement data falls within the threshold movement level (see Buchmueller at Fig. 1C which illustratively depicts the aerial vehicle on the landing pad 145; see Buchmueller at Fig. 1C which states that “capture testing data while operating each rotor individually in sequence”.  Examiner maps landing pad to takeoff surface and operating each rotor individually to pulsing each rotor.)
Claim 17 is directed toward a system that performs the steps recited in the method of claim 1.  The cited portions of the reference(s) used in the rejection of claim 1 teach the steps recited in the system of claim 17.  Therefore, claim 17 is rejected under the same rationale used in the rejection of claim 1.
Regarding claim 18, Buchmueller teaches the method of claim 17, wherein the one or more processors are part of a controller for a fleet of UAVs, the system further comprising a scheduling system configured to assign a flight operation to the UAV based on evaluating performance of the UAV (see Buchmueller at col. 20 lines 63-66 which discloses that [a]fter initial testing of the aerial vehicle has been completed, and the initial signature has been generated thereby, the process advances to box 540, where the aerial vehicle departs for a mission, e.g., with a payload of one or more objects; see Buchmueller at col. 16 lines 27-40 which discloses that data and/or computer executable instructions, programs, firmware, software and the like ( also referred to herein as "computer executable" components) described herein may be stored on a computer-readable medium that is within or accessible by computers or computer components such as the processor 212, the processor 244 or the processor 274, or any other computers or control systems utilized by the aerial vehicle 210, the testing facility 240 or the data processing system 270, and having sequences of instructions which, when executed by a processor ( e.g., a central processing unit, or "CPU"), cause the processor to perform all or a portion of the functions, services and/or methods described herein.  Examiner maps mission to flight operation.)
	Regarding claim 19, Buchmueller teaches the system of claim 17, further comprising a location marker placed in an environment of the UAV, wherein the pre-flight check further comprises: while hovering the UAV, identifying a location marker in an environment surrounding the UAV; and confirming a location of the UAV based on identifying the location marker (see Buchmueller at col. 2 lines 20-25 in conjunction with Figs. 1A-1D which discloses a landing pad 145; see Buchmueller at Figs. 1A-1D which illustratively depicts a location marker in the center of the landing pad.  Examiner notes that the aerial vehicle must confirm using its environmental/operational sensors the location of the location marker before it is able to land on the landing pad.)
Claim 20 is directed toward a non-transitory computer readable medium that performs the steps recited in the method of claim 1.  The cited portions of the reference(s) used in the rejection of claim 1 teach the steps recited in the non-transitory computer readable medium of claim 20.  Therefore, claim 20 is rejected under the same rationale used in the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller et al. (US 10,053,236) in view of Kline et al. (US 2018/0090014).
	Regarding claim 9, Buchmueller teaches the method of claim 1, regarding a flight operation of a UAV and various operational conditions (see Buchmueller at col. 1 lines 22-32 which discloses that aerial vehicles complete a nominal or predetermined number of operating hours or missions; see Buchmueller at col. 6 lines 24-31 which discloses that aerial vehicles are typically evaluated from time to time for failures or deficiencies in materials and components, and that because aerial vehicles commonly radiate noise and/or other vibrations in response to thrust or lift forces, flow conditions, impacts or other adverse events, aerial vehicles must be routinely inspected to properly assess risks of failure of a specific component. Examiner notes that failures or deficiencies in materials and components include mechanical failures.)
However, Buchmueller does not expressly disclose wherein determining the operational condition comprises determining that an inactive period since a most recent flight operation of the UAV has exceeded a threshold time period (see Kline at [0040] which discloses an optimized route planning service that minimizes idle time due to delays caused by mechanical failures.  Examiner notes that it is desirable to have an idle time that does not exceed a threshold value and that when the idle time exceeds the threshold value, an operational condition such as a mechanical failure may occur.  Examiner maps idle time to inactive period and mechanical failures to the operational condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchmueller to include determining that an inactive period since a most recent flight operation of the UAV has exceeded a threshold time period, as taught by Kline.  
One would have been motivated to make such a modification to minimize idle time, as suggested by Kline at [0040].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant may contact the Examiner via telephone or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661